DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Limoss (DE 202021105091). 
Regarding claim 1, Limoss discloses a switch assembly (1), comprising: a first housing (the outer section of 2); a key shifter lever (3), the key shifter lever comprising a first end and a second end (Fig. 8), a pin shaft (4) being connected to the key shifter lever between the first end and the second end (Figures 8-10), the key shifter lever extending from the first end to the second end (Fig. 8), and the key shifter lever being configured to pivot in a radial plane with the shaft pin as a center (Fig. 8), wherein the second end extends to the outside of the first housing; a second housing (the inner section of 2), the second housing surrounding the first end of the key shifter lever and having a first limiting surface (the inner wall of 2 where 4 is abutting) located above the key shifter lever and a second limiting surface (the inner wall of 2 where 4 is abutting) located below the key shifter lever; and a first push rod (the first part of 9) and a second push rod (the second part of 9), the first push rod and the second push rod being arranged in the radial plane and respectively corresponding to the first limiting surface and the second limiting surface (Fig. 8), and the first push rod and the second push rod leaning on the key shifter lever between the first end and the shaft pin (Fig. 8), wherein at least one of the first push rod and the second push rod is always kept in contact with the first limiting surface or the second limiting surface by setting a dimension relationship (Fig. 8).
Limoss fails to disclose there are plurality of key shifter levers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limoss' device according to known methods to include plurality of key shifter levers in the assembly in order to allow the device to be used for multiple functions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 9, Limoss further teaches the shaft pin extends through a plurality of key shifter levers, so that the key shifter levers have a common pivotal axis (Figures 8-10).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Limoss in view of Kobayashi et al . (US 2019/0108954) hereafter “Kobayashi”.
Regarding claim 10, Limoss discloses most of the claim limitations except for a vehicle, comprising a switch assembly.
Kobayashi teaches a switch device that can be used in a vehicle (¶ [0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limoss’ device according to known methods to incorporate the teachings of Kobayashi to install the switch in a vehicle to allow the user to easily control/execute certain functions of the vehicle. 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose or teach the first push rod is installed at the first limiting surface and extends by a first distance from the first limiting surface toward the key shifter lever, and the second push rod is installed at the second limiting surface and extends by a second distance from the second limiting surface toward the key shifter lever; and the sum of the first distance, the second distance and a thickness of the key shifter lever is configured to be greater than a distance between the first limiting surface and the second limiting surface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached qt (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833